Citation Nr: 1138173	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  10-07 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from August 1942 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that effectuated a May 2009 Board decision granting service connection for PTSD.  In the May 2009 rating decision, the RO assigned an initial 30 percent disability rating for PTSD (previously characterized as anxiety disorder), which the Veteran is appealing.

Because the claim for a higher rating on appeal follows the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Since the January 31, 2006 effective date of the grant of service connection, the Veteran's PTSD was manifested, primarily, by anxiety, nightmares, irritability, sleep disturbances and impairment, flashbacks, intrusive thoughts, hypervigilance, exaggerated startle response, some isolating behaviors, and difficulty concentrating; these symptoms are reflective of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He does not show frequent panic attacks, significant memory impairment, impaired abstract thinking, or other symptoms of the next higher evaluation.
CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, a December 2008 letter provided notice of what was needed to substantiate the claim for service connection and provided the Veteran with notice of the disability and effective date elements pursuant to Dingess/Hartman, and the January 2010 SOC set forth the criteria for higher ratings for PTSD (which suffices for Dingess/Hartman). In addition, after issuance of the December 2006 letter, the Veteran and his representative were afforded additional opportunities to respond before the RO readjudicated the claim in a December 2010 SSOC. Hence, the Veteran is not shown to be prejudiced by the timing of VCAA- compliant notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical record and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD has been assigned an initial 30 percent rating from the January 31, 2006 effective date of the grant of service connection pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 30 percent rating is warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Pertinent medical evidence includes a September 2004 VA PTSD examination noting that the Veteran appeared to be alert and well-oriented, with good insight and judgment.  The examiner noted that the Veteran was experiencing "intense recollections about the war" three or four times daily but that "other avoidance symptoms were denied."  Significant arousal symptoms were also denied although the Veteran had relayed experiencing sleep difficulties and feeling on guard.  No psychological or cognitive impairments were found and the examiner declined to make a diagnosis, noting that the Veteran did not meet the diagnostic criteria for a diagnosis.  The claims folder was not available for the examiner to review.

In an October 2004 VA medical record, the Veteran indicated that he had experienced nightmares about a stressful experience.  Avoidance, feeling constantly on guard, an exaggerated startle response or feeling detached from others were denied.  These responses resulted in a negative "screening" for PTSD.

In a January 2006 private psychiatric medical record, H.E.B., Jr., M.D. noted that the Veteran reported that after retiring from his job in 1984, he began having more frequent dreams about his WWII experiences and that such dreams were now "almost a nightly occurrence."  Increased concentration difficulties that "quite profoundly" impacted his memory were reported.  He reported thinking about his WWII experiences quite "extensively," that he researches WWII, is in very close contact with other members of his flight crew and other WWII veterans, and that he attends all military funerals that he is aware of.  He also reported feeling a "tremendous attraction" to watching WWII combat movies and movies depicting other combat situations.  He reported spending most of his time alone and denied any hobbies other than researching WWII.   

Dr. H.E.B. noted that the Veteran was "having a lot of difficulty with concentration," that his memory was impaired for recent events and events that occurred during his military service but remained intact for intermediate events.  The Veteran's affect was noted to be distant, with his judgment impaired and his orientation intact.  He described very vivid and intense nightmares about things that happened during his service, and described very vivid, intense flashbacks about his flight times when he would come under attack that are "very difficult to manage." There have been no hallucinations, no delusional system, and no thought disorder.  Following this examination, a diagnosis of PTSD with "concentration impairment, isolation, sleep pattern disturbance due to nightmares, severe interpersonal relationship problems and unemployability" was made.  A GAF score of 30 was assigned.  

A March 2006 VA treatment note reflects that the Veteran indicated that he had experienced nightmares about a stressful experience.  Avoidance, feeling constantly on guard, an exaggerated startle response or feeling detached from others were denied, resulting in a negative "screening" for PTSD.

A May 2006 VA PTSD examination reflects that the Veteran complained of recurrent and intrusive distressing recollections and dreams of his war experiences. He reported dreaming about his bombing missions at least once a week and thinking about these experiences daily.  He had difficulty falling or staying asleep, irritability or outbursts of anger, and exaggerated startle response.  He had no problems being in a crowd. He has friends, and belongs to the Lions Club and VFW.  When he was physically able, he was on the Honor Guard.  He spends his days looking out the window, watching television.  He has no history of suicide attempts or assaultiveness.  His general appearance was clean, neatly groomed, and he was  appropriately dressed.   His speech was unremarkable.  His affect was normal and his mood was good. His attention was intact.  He was oriented to person, time, and place.  His thought process and thought content were unremarkable.  He was able to maintain minimum personal hygiene and he had no problems with activities of daily living.  Some short-term memory impairment and "forgetfulness" were reported by the Veteran, but no major memory impairment was noted.   Following this examination and a review of the Veteran's claims folder, the examiner diagnosed the Veteran as suffering from mild anxiety disorder not otherwise specified (NOS) due to his WWII combat service.  The examiner declined to diagnose PTSD as "avoidance symptoms [were] not indicated." A GAF score of 65 was assigned. 

In a June 2006 rating decision, the RO granted service connection for anxiety disorder and assigned an initial 10 percent disability rating, effective from May 13, 2006.  The Veteran disagreed with the initial 10 percentage assigned, noting that he was diagnosed with PTSD in a January 31, 2006 private psychiatric examination. 

In a September 2008 decision, the Board granted a higher initial 30 percent disability rating for the Veteran's service-connected anxiety disorder, effective from May 13, 2006. 

In a May 2009 decision, the Board granted service connection for PTSD.  

In a May 2009 rating decision, the RO implemented the Board's decision, and recharacterized the Veteran's service-connected psychiatric disorder from anxiety disorder to PTSD, with a 30 percent disability rating, effective January 31, 2006.  
A June 2009 VA medical record reflects that the Veteran was found to have a negative depression screen.  

In February 2010, the Veteran perfected an appeal of the initial 30 percent rating assigned for PTSD.

An October 2010 VA PTSD examination report reflects that the Veteran stated he does not sleep and he has intrusive thoughts.  He states his sleep is interrupted every night.  He has nightmares three to four times per week.  He has intrusive thoughts about half of the time.  He is nervous about two thirds of the time.  He is easily startled and hypervigilant.  He said that he does not talk about his experiences and is short tempered.  The Veteran reported that he was not currently receiving psychiatric treatment.  The Veteran retired from AT&T after 25 years in 1984.  HE got along well with peers, supervisors, and the general public.  The Veteran lives by himself.  He has a few friends.  He sits around a lot and watches ball games on television and goes to church.  He was married once for fifty years, widowed with two children and he is close to his children. He does some chores around the house.  He has some friends and limited recreational and leisure pursuits.  

On mental status examination, the Veteran was alert, cooperative and friendly.  He was casually and appropriately dressed.  He answers questions and volunteers some information.  There was no loosened associations or flight of ideas, no bizarre motor movements or ticks.  His mood was calm; his affect was appropriate.  He had no suicidal or homicidal ideation or intent, no impairment of thought processes or communications.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  He was oriented times three.  His memory, both remote and recent, appears to be adequate.  Insight and judgment appeared to be adequate.  The diagnosis was PTSD and a GAF score of 55 was assigned.  The examiner commented that the Veteran has moderate and persistent symptoms of PTSD.  The Veteran's psychiatric symptoms result in some impairment in social functioning.  

Considering the above evidence in light of the criteria listed above, the Board finds that the Veteran's symptoms fall within the schedular criteria for a 30 percent disability rating (general ability to function independently, with some impairment caused by irritability, depressed mood, anxiety, chronic sleep impairment, occasional panic attacks).  From the January 31, 2006 effective date of the grant of service connection, the collective evidence for the period shows that the Veteran was found to have anxiety, nightmares, irritability, sleep disturbances and impairment, flashbacks, intrusive thoughts, hypervigilance, exaggerated startle response, some isolating behaviors, and difficulty concentrating, all of which is consistent with the criteria for a rating of 30 percent.

The Board emphasizes that there simply is no medical findings of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long and short-term memory (e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; together with difficulty in establishing or maintaining effective work and social relationships), or more severe symptomatology such as to warrant at least the next higher 50 percent rating.

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current disability rating has been assigned.  See 38 C.F.R. § 4.130 (2010). Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  As noted above, many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that-while not specifically listed-are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula. In this case, the Veteran's symptoms as described above are consistent with the initial 30 percent disability rating.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

The Board also finds that the GAF scores of 65 and 55 assigned by the May 2006 and October 2010 VA examiners, respectively, are consistent with the current 30 percent rating.  According to DSM- IV, GAF scores ranging between 61 and 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  GAF scores between 51 and 60 denote moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e. g., few friends, conflicts with peers or co- workers).  The Board's notes that the GAF score of 30 assigned by a private psychiatrist in a January 2006 record, alone, does not support the assignment of any higher rating since the effective date of the grant of service connection.  In this case, the reported symptomatology noted above is consistent with no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning, and some disturbances of motivation and mood, as well as difficulty in establishing and maintaining effective work and social relationships, which is also consistent with no greater impairment than that contemplated by the initial 30 percent rating.

The above determinations are based on consideration of pertinent provisions of the rating schedule.  The Board points out that there is no showing that, at any point since the January 31, 2006 effective date of the grant of service connection has the Veteran's PTSD reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  In this regard, the Veteran's service-connected PTSD has not objectively been shown to markedly interfere with employment- the Board notes that the Veteran is retired (i.e., beyond that contemplated in the assigned rating).  There also is no objective evidence that the disability has warranted frequent periods of hospitalization, or has otherwise rendered impractical the application of the regular scheduler standard.  In the absence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, the rating criteria reasonably describe the Veteran 's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

As such, there is no basis for staged ratings, pursuant to Fenderson, and an initial rating in excess of 30 percent for PTSD must be denied. In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).







ORDER

An initial rating in excess of 30 percent for PTSD is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


